DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 03/26/2019 has been received and entered.  By the amendment, claims 1-20 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first leading wire and the second leading wire are in different layers”, “data line”, “gate line”, “gate insulating layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant’s submitted prior art, Yamamoto et al., CN 107003580 (US 2017/0336688A1).
Claims 1 and 18-20 are anticipated by Yamamoto et al. figures 2-3, 43 and accompanying text which discloses a display panel, in which an array substrate comprising:
. a display region (active area side) and a non-display region around the display region (see fig 2)
. a first signal line SL1 and a second signal line SL2 side by side in the display region (e.g., lower part)
. a first fan-out line (upper K1 corresponding to SL1) and a second fan-out line (upper K1 corresponding to SL2) side by side in the non-display region (e.g., upper part)
. a first leading wire (K2 corresponding to SL1) extending from the non-display region to the display region and electrically connects the first signal line and the first fan-out line
. a second leading wire (K2 corresponding to SL2) extending from the non-display region to the display region and electrically connects the second signal line and the second fan-out line,
. the first leading wire and the second leading wire are in different layers (see fig 43).
Re claim 2, wherein where the first/second leading wires and the first/second signal lines are in different layers, the first/second leading wires is electrically connected to the first/second signal lines through a first interlayer through hole (CT on active area side), and where the first/second leading wires and the first/second fan-out lines are in different layers, the first/second leading wires is electrically connected to the first/second fan-out lines through a second interlayer through hole (CT on external terminal side)
Re claim 3,  wherein the first leading wire comprises two first lapping lines and a first connecting line between the two first lapping lines (the portions of the second-layer wiring line K2 of SL2 in the region 50a which do not overlap with SL1), and the first connecting line (the portion of the second-layer wiring line K2 of SL2 in the region 50a which overlaps with SL1) electrically connects the two first lapping lines; the second leading wire comprises two second lapping lines and a second connecting line between the two second lapping lines (the portions of the first-layer wiring line K1 of SL1 in the region 50a which do not overlap with SL2), and the second connecting line (the portion of the first-layer wiring line K1 of SL1 in the region 50a which overlaps with SL2) electrically connects the two second lapping lines; and the first connecting line and the second connecting line at least partially overlap in a direction perpendicular to the array substrate, and the first connecting line and the second connecting line are insulated from each other (see fig. 43).
Re claim 4, wherein the first signal line, the second signal line, the first fan-out line, the second fan-out line, and the second leading wire are in a same layer (in the first layer comprising the first-layer wire lines K1), and a first lapping line at one end of the first leading wire is electrically connected to the first signal line through a first through hole CT (lower side), and a first lapping line at another end of the first leading wire is electrically connected to the first fan- out line through a second through hole CT (upper side)(see fig. 43).
Re claim 5, wherein the first leading wire (inclined part SL1) is in a same layer as the first fan-out line SL1/K1(+)(-) and the second fan-out line SL2/K1(+)(-), and a first lapping line K2 at one end of the first leading wire is electrically connected to the first signal line through a third through hole CT; and the second leading wire (inclined part SL4) is in a same layer as the first signal line SL1 and the second signal line SL4, and a second lapping line K2 at one end of the second leading wire is electrically connected to the second fan-out line through a fourth through hole CT (see fig. 1).
Re claim 6, wherein an extending direction of the first connecting line is parallel to an extending direction of the second connecting line (see fig 43) and a width of the first connecting line in a direction perpendicular to the extending direction of the first connecting line is equal to a width of the second connecting line in a direction perpendicular to the extending direction of the second connecting line (see fig. 11, [0146]-[0147])
Re claim 8, wherein, an extending direction of the first lapping line that is connected to the first signal line (vertical direction in fig 43) is parallel to an extending direction of the first signal line (also the vertical direction in fig 43) and intersects an extending direction of the second lapping line that is connected to the second signal line (inclined direction in fig 43) which extending direction is parallel to the extending direction of the second connecting line, e.g., same inclined direction (see fig. 43) 
Re claims 9-10, Yamamoto et al. further disclose:
. a first compensation line (first-layer wiring lines K1 of SL2 in the region 50b) that is between the first leading wire and the first fan-out line and electrically connects the first leading wire and the first fan- out line via CT (see fig 43)
. a second compensation line (second-layer wiring lines K2 of SL1 in the region 50b) that is between the second leading wire and the second fan- out line, and electrically connects the second leading wire and the second fan-out line via CT (see fig 43)
. wherein the first compensation line and the first leading wire are in different layers (in K1 and K2, see [0139])
. the second compensation line and the second leading wire are in different layers (in K1 and K2; see [0139])
Re claim 10, wherein the first compensation line is electrically connected to the first signal line, and the second compensation line is electrically connected to the second signal line (see fig. 43), wherein the first compensation line is in a same layer (in the first layer which comprises first-layer wiring lines K1) as the second leading wire, and the second compensation line is in a same layer (in the second layer which comprises second-layer wiring lines K2) as the first leading wire (see fig 43)
Re claim 11, wherein the first/second compensation line is electrically connected to the respective first/second leading wire through a respective interlayer through hole CT, and the first compensation line and the second compensation line partially overlap in the perpendicular direction to the array substrate (see fig. 43)
Re claim 12, the first compensation line comprises two first lapping parts (the portions of the first-layer wiring line K1 of SL2 in the region 50b which do not overlap with SL1) and a first connecting part (the partion of the first-layer wiring line K1 of SL2 in the region 50b which overlaps with SL1) and electrically connecting via through hole CT, and the first connecting part and the second connecting part overlap in a direction perpendicular to the array substrate (see fig. 43, [0005]). 
Re claim 13, wherein orthographic projections of the first lapping parts and orthographic projections of the second leading wire are in an interval arrangement in a panel surface of the array substrate, and orthographic projections of the second lapping parts and orthographic projections of the first leading wire are in an interval arrangement in the panel surface of the array substrate (see fig 43).
Re claim 14, wherein the first fan-out line and the second fan-out line are side by side along a first direction (e.g., horizontal direction), the first signal line and the second signal line are side by side along the first direction; the first connecting line of the first leading wire and the second connecting line of the second leading wire extend in a second direction (e.g., inclined direction) and are side by side in a third direction that perpendicular to the second direction (see fig 43)
Re claim 16, , wherein first connecting lines (the portion of the second-layer wiring line K2 of SL2 in the region 50a which overlaps with SL1) and second connecting lines (the portions of the first-layer wiring line K1 of SL1 in the region 50a which do not overlap with SL2) are in a repetition arrangement in the first direction, and the first connecting lines and the second connecting lines are in an alternate arrangement in the first direction; and a distance between adjacent first connecting lines in the third direction is larger than a distance between the first signal line and the second signal line that are adjacent in the first direction, and a distance between adjacent second connecting lines in the third direction is larger than the distance between the first signal line and the second signal line that are adjacent in the first direction (see fig. 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Yamamoto et al., CN 107003580 (US 2017/0336688A1).
Re claim 17, Yamamoto et al. disclose the claimed invention as described above except for data lines, gate lines, a gate insulating layer, and a leading wire insulating layer in different layers, wherein the first signal line and the second signal line are data lines; the first leading wire is in a same layer as the gate lines, and the second leading wire is in a same layer as the data lines; and the leading wire insulating layer is in a same layer as the gate insulating layer, and is between the first leading wire and the second leading wire in the direction perpendicular to the array substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to employ data lines, gate lines, a gate insulating layer, and a leading wire insulating layer in different layers as well as a first leading wire is in a same layer as the gate lines, a second leading wire is in a same layer as the data lines; and the leading wire insulating layer is in a same layer as the gate insulating layer, and is between the first leading wire and the second leading wire in the direction perpendicular to the array substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871